


Exhibit 10.197

Execution Copy
(Depositor to Issuer)

SALE AGREEMENT

                    This SALE AGREEMENT (this “Agreement”), dated as of March
15, 2008 is by and among BRFC 2008-A LLC, a Delaware limited liability company
(the ”Depositor”), and BXG Receivables Note Trust 2008-A, a statutory trust
formed under the laws of the State of Delaware (the “Issuer”), and their
respective permitted successors and assigns.

W I T N E S S E T H:

                    WHEREAS, on the Closing Date, (i) the Depositor intends to
sell and the Issuer intends to purchase the Initial Timeshare Loans and the
Closing Date Eligible Investments, and (ii) the Issuer intends to pledge the
Trust Estate (including all Subsequent Timeshare Loans acquired by the Issuer
from time to time) to U.S. Bank National Association, a national banking
association, as Indenture Trustee (the “Indenture Trustee”),pursuant to an
indenture, dated as of March 15, 2008 (the “Indenture”),by and among the Issuer,
Bluegreen Corporation (“Bluegreen” or the “Club Originator”), a Massachusetts
corporation, in its capacity as Servicer (the “Servicer”), Vacation Trust, Inc.,
a Florida corporation, as Club Trustee (the “Club Trustee”) and the Indenture
Trustee, to secure the Issuer’s 5.885% Timeshare Loan-Backed Notes, Series
2008-A, Class A, 6.880% Timeshare Loan-Backed Notes, Series 2008-A, Class B,
7.870% Timeshare Loan-Backed Notes, Series 2008-A, Class C, 9.100% Timeshare
Loan-Backed Notes, Series 2008-A, Class D, 10.085% Timeshare Loan-Backed Notes,
Series 2008-A, Class E, 10.810% Timeshare Loan-Backed Notes, Series 2008-A,
Class F and 11.630% Timeshare Loan-Backed Notes, Series 2008-A, Class G
(collectively, the “Notes”);

                    WHEREAS, on each Transfer Date during the Prefunding Period
(i) the Depositor intends to sell and the Issuer intends to purchase one or more
Subsequent Timeshare Loans and (ii) by operation of the Indenture, the Issuer
shall pledge such Subsequent Timeshare Loans to the Indenture Trustee to secure
the Issuer’s Notes.

                    WHEREAS, the Depositor may, and in certain circumstances
will be required to cure, repurchase or substitute and provide Qualified
Substitute Timeshare Loans for Defective Timeshare Loans, previously sold to the
Issuer hereunder and pledged to the Indenture Trustee pursuant to the Indenture;
and

                    WHEREAS, the Depositor may, at the direction of the Club
Originator, be required to exercise the Club Originator’s option to purchase or
substitute Timeshare Loans that become subject to an Upgrade or Defaulted
Timeshare Loans previously sold to the Issuer hereunder and pledged to the
Indenture Trustee pursuant to the Indenture.

                    NOW, THEREFORE, in consideration of the mutual covenants set
forth herein, and for other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

--------------------------------------------------------------------------------




                              Definitions; Interpretation. Capitalized terms
used but not defined herein shall have the meanings specified in “Standard
Definitions” attached as Annex A to the Indenture.

                              Acquisition of Timeshare Loans and Closing Date
Eligible Investments.

                              (i)          Initial Timeshare Loans. On the
Closing Date, in return for the Timeshare Loan Acquisition Price for each
Timeshare Loan to be sold on the Closing Date, to be paid in part in cash and in
part as an increase in the value of the Residual Interest Certificate held by
the Depositor, the Depositor does hereby transfer, assign, sell and grant to the
Issuer, without recourse (except as provided in Section 6 and Section 8 hereof),
any and all of the Depositor’s right, title and interest in and to (i) the
Initial Timeshare Loans listed on Schedule III hereto, (ii) the Receivables in
respect of such Timeshare Loans due after the related Cut-Off Date, (iii) the
related Timeshare Loan Documents (excluding any rights as developer or declarant
under the Timeshare Declaration, the Timeshare Program Consumer Documents or the
Timeshare Program Governing Documents), (iv) all Related Security in respect of
each Initial Timeshare Loan, (v) the Depositor’s rights and remedies under the
Transfer Agreement and the Bluegreen Purchase Agreement including, but not
limited to, its rights with respect to the representations and warranties of the
Club Originator therein, together with all rights of the Depositor with respect
to any breach thereof including any right to require the Club Originator to
cure, repurchase or substitute any Defective Timeshare Loans in accordance with
the provisions of the Transfer Agreement and the Bluegreen Purchase Agreement,
and (vi) all income, payments, proceeds and other benefits and rights related to
any of the foregoing. Upon such sale and transfer, the ownership of each Initial
Timeshare Loan and all collections allocable to principal and interest thereon
after the related Cut-Off Date and all other property interests or rights
conveyed pursuant to and referenced in this Section 2(a)(i) shall immediately
vest in the Issuer, its successors and assigns. The Depositor shall not take any
action inconsistent with such ownership nor claim any ownership interest in any
Initial Timeshare Loan for any purpose whatsoever other than for federal and
state income tax reporting, if applicable. The parties to this Agreement hereby
acknowledge that the “credit risk” of the Initial Timeshare Loans conveyed
hereunder shall be borne by the Issuer and its subsequent assignees.

          (ii)          Subsequent Timeshare Loans. On the related Transfer Date
during the Prefunding Period, in return for an amount equal to the Timeshare
Loan Acquisition Price of each of the Subsequent Timeshare Loans to be sold on
such date, to be paid in part in cash and in part as an increase in the value of
the Residual Interest Certificate held by the Depositor, the Depositor does
hereby transfer, assign, sell and grant to the Issuer, without recourse (except
as provided in Section 6 and Section 8 hereof), any and all of the Depositor’s
right, title and interest in and to (i) the Subsequent Timeshare Loans listed on
the Schedule of Timeshare Loans attached to the related Subsequent Transfer
Notice, (ii) the Receivables in respect of the Subsequent Timeshare Loans due
after the related Cut-Off Date, (iii) the related Timeshare Loan Documents
(excluding any rights as developer or declarant under the Timeshare Declaration,
the Timeshare Program Consumer Documents or the Timeshare Program Governing
Documents), (iv) all Related Security in respect of each Subsequent Timeshare
Loan, (v) the Depositor’s rights and remedies under the Bluegreen Purchase
Agreement including, but not limited to, its rights with respect to the
representations and warranties of the Club Originator therein, together with all
rights of the Depositor with respect to any breach thereof including any right
to require the Club Originator to

2

--------------------------------------------------------------------------------




cure, repurchase or substitute any Defective Timeshare Loans in accordance with
the provisions of the Bluegreen Purchase Agreement, and (vi) all income,
payments, proceeds and other benefits and rights related to any of the
foregoing. Upon such sale and transfer, the ownership of each Subsequent
Timeshare Loan and all collections allocable to principal and interest thereon
after the related Cut-Off Date and all other property interests or rights
conveyed pursuant to and referenced in this Section 2(a)(ii) shall immediately
vest in the Issuer, its successors and assigns. The Depositor shall not take any
action inconsistent with such ownership nor claim any ownership interest in any
Subsequent Timeshare Loan for any purpose whatsoever other than for federal and
state income tax reporting, if applicable. The parties to this Agreement hereby
acknowledge that the “credit risk” of the Subsequent Timeshare Loans conveyed
hereunder shall be borne by the Issuer and its subsequent assignees.

          (iii)          Closing Date Eligible Investments. On the Closing Date,
in return for an amount equal to the sum of the Prefunding Account Initial
Deposit and the Capitalized Interest Account Initial Deposit, the Depositor does
hereby transfer, assign, sell and grant to the Issuer, without recourse (except
as provided in Section 6 and Section 8 hereof), any and all of the Depositor’s
right, title and interest in and to the Closing Date Eligible Investments (the
property in Section 2(a)(i), 2(a)(ii) and this Section 2(a)(iii), the “Assets”).
The Depositor shall not take any action inconsistent with such ownership nor
claim any ownership interest in any Closing Date Eligible Investment for any
purpose whatsoever other than for federal and state income tax reporting, if
applicable.

                              Delivery of Timeshare Loan Documents. In
connection with the sale, transfer, assignment and conveyance of any Timeshare
Loan hereunder, the Issuer hereby directs the Depositor and the Depositor hereby
agrees to deliver or cause to be delivered, on the Closing Date (with respect to
any Initial Timeshare Loan), at least five Business Days prior to each Transfer
Date during the Prefunding Period (with respect to any Subsequent Timeshare
Loan) and on or within five Business Days from each Transfer Date (with respect
to any Qualified Substitute Timeshare Loan), as applicable, to the Custodian all
related Timeshare Loan Files and to the Servicer all related Timeshare Loan
Servicing Files.

                              Collections. The Depositor shall deposit or cause
to be deposited all collections in respect of the Timeshare Loans received by
the Depositor or its Affiliates after the related Cut-Off Date in the Lockbox
Account and, with respect to Credit Card Timeshare Loans, direct each applicable
credit card vendor to deposit all payments in respect of such Credit Card
Timeshare Loans to the Credit Card Account (net of the Servicer Credit Card
Processing Costs).

                              Limitation of Liability. None of the Issuer, the
Depositor or any subsequent assignee of the Issuer shall have any obligation or
liability with respect to any Timeshare Loan nor shall the Issuer, the Depositor
or any subsequent assignee have any liability to any Obligor in respect of any
Timeshare Loan. No such obligation or liability is intended to be assumed by the
Issuer, the Depositor or any subsequent assignee herewith and any such liability
is hereby expressly disclaimed.

                              Intended Characterization; Grant of Security
Interest. It is the intention of the parties hereto that each transfer of the
Closing Date Eligible Investments and Timeshare

3

--------------------------------------------------------------------------------




Loans to be made pursuant to the terms hereof shall constitute a sale by the
Depositor to the Issuer and not a loan secured by the Closing Date Eligible
Investments and the Timeshare Loans. In the event, however, that a court of
competent jurisdiction were to hold that any such transfer constitutes a loan
and not a sale, it is the intention of the parties hereto that the Depositor
shall be deemed to have granted to the Issuer as of the date hereof a first
priority perfected security interest in all of the Depositor’s right, title and
interest in, to and under the Assets specified in Section 2 hereof and the
proceeds thereof and that with respect to such transfer, this Agreement shall
constitute a security agreement under applicable law. In the event of the
characterization of any such transfer as a loan, the amount of interest payable
or paid with respect to such loan under the terms of this Agreement shall be
limited to an amount which shall not exceed the maximum non-usurious rate of
interest allowed by the applicable state law or any applicable law of the United
States permitting a higher maximum non-usurious rate that preempts such
applicable state law, which could lawfully be contracted for, charged or
received (the “Highest Lawful Rate”). In the event any payment of interest on
any such loan exceeds the Highest Lawful Rate, the parties hereto stipulate that
(a) to the extent possible given the term of such loan, such excess amount
previously paid or to be paid with respect to such loan be applied to reduce the
principal balance of such loan, and the provisions thereof immediately be deemed
reformed and the amounts thereafter collectible thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder and (b) to the extent that the reduction of the principal
balance of, and the amounts collectible under, such loan and the reformation of
the provisions thereof described in the immediately preceding clause (a) is not
possible given the term of such loan, such excess amount will be deemed to have
been paid with respect to such loan as a result of an error and upon discovery
of such error or upon notice thereof by any party hereto such amount shall be
refunded by the recipient thereof.

          The characterization of the Depositor as “debtor” and the Issuer as
“secured party” in any such security agreement and any related financing
statements required hereunder is solely for protective purposes and shall in no
way be construed as being contrary to the intent of the parties that this
transaction be treated as a sale to the Issuer of the Depositor’s entire right,
title and interest in and to the Assets.

          Each of the Depositor, the Club, the Club Trustee and any of their
Affiliates, hereby agrees to make the appropriate entries in its general
accounting records to indicate that the Closing Date Eligible Investments and
the Timeshare Loans have been transferred to the Issuer, pledged to the
Indenture Trustee and constitute a part of the Issuer’s estate in accordance
with the terms of the Trust created under the Trust Agreement.

                              Conditions Precedent to Acquisition of Timeshare
Loans and Closing Date Eligible Investments by the Issuer. The obligations of
the Issuer to purchase any Timeshare Loans and Closing Date Eligible Investments
hereunder shall be subject to the satisfaction of the following conditions:

                              All representations and warranties of the
Depositor contained in Section 5 and in Schedule I hereof, and all information
provided in the Schedule of Timeshare Loans or as updated with respect to the
related Subsequent Transfer Notice or the Schedule of Eligible

4

--------------------------------------------------------------------------------




Investments shall be true and correct as of the Closing Date or Transfer Date,
as applicale, and the Depositor shall have delivered to the Issuer, the
Indenture Trustee and the Initial Purchaser an Officer’s Certificate to such
effect.

                              On or prior to the Closing Date or a Transfer Date
(or, with respect to Qualified Substitute Timeshare Loans, as provided for in
Section 6(g) hereof), as applicable, the Depositor shall have delivered or shall
have caused the delivery of (i) the related Timeshare Loan Files to the
Custodian and the Custodian shall have delivered a Custodian’s Certification
therefor pursuant to the Custodial Agreement and (ii) the Timeshare Loan
Servicing Files to the Servicer.

                              The Depositor shall have delivered or caused to be
delivered all other information theretofore required or reasonably requested by
the Issuer to be delivered by the Depositor or performed or caused to be
performed all other obligations required to be performed as of the Closing Date
or the Transfer Date, as the case may be, including all filings, recordings
and/or registrations as may be necessary in the reasonable opinion of the Issuer
or the Indenture Trustee to establish and preserve the right, title and interest
of the Issuer or the Indenture Trustee, as the case may be, in the related
Timeshare Loans and Closing Date Eligible Investments.

                              On or before the Closing Date, the Issuer, the
Servicer, the Club Trustee, the Backup Servicer and the Indenture Trustee shall
have entered into the Indenture.

                              The Notes shall be issued and sold on the Closing
Date, the Issuer shall receive the full consideration due it upon the issuance
of the Notes, and the Issuer shall have applied such consideration, to the
extent necessary, to pay the Timeshare Loan Acquisition Price for each Initial
Timeshare Loan and to pay for the Closing Date Eligible Investments.

                              With respect to Subsequent Timeshare Loans, the
Issuer shall apply funds from the Prefunding Account, to the extent necessary,
to pay the Depositor the Timeshare Loan Acquisition Price for each Subsequent
Timeshare Loan.

                              Each Subsequent Timeshare Loan conveyed on a
Transfer Date shall be an Eligible Timeshare Loan and each of the conditions
herein and in the Indenture for the purchase of Subsequent Timeshare Loans shall
have been satisfied.

                              Each Qualified Substitute Timeshare Loan replacing
a Timeshare Loan shall satisfy each of the criteria specified in the definition
of “Qualified Substitute Timeshare Loan” and each of the conditions herein and
in the Indenture for substitution of Timeshare Loans shall have been satisfied.

                              The Issuer shall have received such other
certificates and opinions as it shall reasonably request.

                              Representations and Warranties and Certain
Covenants of the Depositor.

                              The Depositor represents and warrants to the
Issuer and the Indenture Trustee for the benefit of the Noteholders, on the
Closing Date and on each Transfer Date (with

5

--------------------------------------------------------------------------------




respect to only the Subsequent Timeshare Loans or Qualified Substitute Timeshare
Loans transferred on such Transfer Date) as follows:

 

 

 

                    (i) Due Formation; Valid Existence; Good Standing. It is a
limited liability company duly organized and validly existing in good standing
under the laws of the jurisdiction of its formation; and is duly qualified to do
business as a foreign entity and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans.

 

 

 

                    (ii) Possession of Licenses, Certificates, Franchises and
Permits. It holds, and at all times during the term of this Agreement will hold,
all material licenses, certificates, franchises and permits from all
governmental authorities necessary for the conduct of its business, and has
received no notice of proceedings relating to the revocation of any such
license, certificate, franchise or permit, which singly or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.

 

 

 

                    (iii) Company Authority and Power. It has, and at all times
during the term of this Agreement will have, all requisite company power and
authority to own its properties, to conduct its business, to execute and deliver
this Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder. It has all requisite company power and authority to acquire, own,
transfer and convey the Timeshare Loans to the Issuer.

 

 

 

                    (iv) Authorization, Execution and Delivery Valid and
Binding. This Agreement and all other Transaction Documents and instruments
required or contemplated hereby to be executed and delivered by it have been
duly authorized, executed and delivered by it and, assuming the due execution
and delivery by, the other party or parties hereto and thereto, constitute
legal, valid and binding agreements enforceable against it in accordance with
their respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, liquidation, dissolution, moratorium and other similar
applicable laws affecting the enforceability of creditors’ rights generally
applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of it and to general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law. This Agreement constitutes a valid transfer of
its interest in the Timeshare Loans to the Issuer or, in the event of the
characterization of any such transfer as a loan, the valid

6

--------------------------------------------------------------------------------




 

 

 

creation of a first priority perfected security interest in such Timeshare Loans
in favor of the Issuer.

 

 

 

                    (v) No Violation of Law, Rule, Regulation, etc. The
execution, delivery and performance by it of this Agreement and any other
Transaction Document to which it is a party do not and will not (A) violate any
of the provisions of its certificate of formation or limited liability company
agreement, (B) violate any provision of any law, governmental rule or regulation
currently in effect applicable to it or its properties or by which it or its
properties may be bound or affected, including, without limitation, any bulk
transfer laws, where such violation would have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans, (C)
violate any judgment, decree, writ, injunction, award, determination or order
currently in effect applicable to it or its properties or by which it or its
properties are bound or affected, where such violation would have a material
adverse effect on its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans, (D) conflict with, or result in a breach of, or constitute a
default under, any of the provisions of any indenture, mortgage, deed of trust,
contract or other instrument to which it is a party or by which it is bound
where such violation would have a material adverse effect on its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of Timeshare Loans or (E) result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, mortgage, deed of trust, contract or other
instrument.

 

 

 

                    (vi) Governmental Consent. No consent, approval, order or
authorization of, and no filing with or notice to, any court or other
Governmental Authority in respect of it is required which has not been obtained
in connection with the authorization, execution, delivery or performance by it
of this Agreement or any of the other Transaction Documents to which it is a
party or under the transactions contemplated hereunder or thereunder, including,
without limitation, the transfer of Timeshare Loans and the creation of the
security interest of the Issuer therein pursuant to Section 3 hereof.

 

 

 

                    (vii) Defaults. It is not in default under any material
agreement, contract, instrument or indenture to which it is a party or by which
it or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on its business, operations, financial condition or assets, and no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.

7

--------------------------------------------------------------------------------




 

 

 

                    (viii) Insolvency. It is solvent and will not be rendered
insolvent by the transfer of any Timeshare Loans hereunder. On and after the
Closing Date, it will not engage in any business or transaction the result of
which would cause the property remaining with it to constitute an unreasonably
small amount of capital.

 

 

 

                    (ix) Pending Litigation or Other Proceedings. Other than as
described in the Offering Circular, as of the Closing Date, there is no pending
or, to its Knowledge, threatened action, suit, proceeding or investigation
before any court, administrative agency, arbitrator or governmental body against
or affecting it which, if decided adversely, would materially and adversely
affect (A) its condition (financial or otherwise), business or operations, (B)
its ability to perform its obligations under, or the validity or enforceability
of, this Agreement or any other documents or transactions contemplated under
this Agreement, (C) any Timeshare Loan or title of any Obligor to any related
Timeshare Property pursuant to the applicable Owner Beneficiary Agreement or (D)
the Issuer’s or the Indenture Trustee’s ability to foreclose or otherwise
enforce the liens of the Mortgage Notes and the rights of the Obligors to use
and occupy the related Timeshare Properties pursuant to the applicable Owner
Beneficiary Agreement.

 

 

 

                    (x) Information. No document, certificate or report
furnished or required to be furnished by or on behalf of it pursuant to this
Agreement, in its capacity as Depositor, contains or will contain when furnished
any untrue statement of a material fact or fails or will fail to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances in which it was made. There are no
facts known to it which, individually or in the aggregate, materially adversely
affect, or which (aside from general economic trends) may reasonably be expected
to materially adversely affect in the future, the financial condition or assets
or its business, or which may impair the ability of it to perform its
obligations under this Agreement, which have not been disclosed herein or
therein or in the certificates and other documents furnished to the Issuer by or
on behalf of it specifically for use in connection with the transactions
contemplated hereby or thereby.

 

 

 

                    (xi) Foreign Tax Liability. It is not aware of any Obligor
under a Timeshare Loan who has withheld any portion of payments due under such
Timeshare Loan because of the requirements of a foreign taxing authority, and no
foreign taxing authority has contacted it concerning a withholding or other
foreign tax liability.

 

 

 

                    (xii) Employee Benefit Plan Liability. As of the Closing
Date and each Transfer Date, as applicable, (A) no “accumulated funding
deficiency” (as such term is defined under ERISA and the Code), whether or not
waived, exists with respect to any “employee pension benefit plan” (as such term
is defined under ERISA) sponsored, maintained or contributed to by it or any of
its Affiliates, and, to its Knowledge, no event has occurred or circumstance
exists that may result in an accumulated funding deficiency as of the last day
of the current plan year of any such plan; (B) it and each of its Affiliates has
made all contributions required under each multiemployer plan (as such term is
defined under ERISA) (a “Multiemployer Plan”) to which it or any of its
Affiliates contributes or in which it or any of its Affiliates participates (a
“Depositor Multiemployer Plan”); and

8

--------------------------------------------------------------------------------




 

 

 

 

(C) neither it nor any of its Affiliates has withdrawn from any Multiemployer
Plan with respect to which there is any outstanding liability and, to its
Knowledge, no event has occurred or circumstance exists that presents a risk of
the occurrence of any withdrawal from, or the partition, termination,
reorganization or insolvency of, any Depositor Multiemployer Plan that could
result in any liability to it.

 

 

 

 

                    (xiii) Taxes. It, as of the Closing Date, (A) has filed all
tax returns (federal, state and local) which it reasonably believes are required
to be filed and has paid or made adequate provision in its GAAP financial
statements for the payment of all taxes, assessments and other governmental
charges due from it or is contesting any such tax, assessment or other
governmental charge in good faith through appropriate proceedings or except
where the failure to file or pay will not have a material adverse effect on the
rights and interests of the Issuer or any of its subsequent assignees, (B) knows
of no basis for any material additional tax assessment for any fiscal year for
which adequate reserves in its GAAP financial statements have not been
established and (C) intends to pay all such taxes, assessments and governmental
charges, if any, when due.

 

 

 

 

                    (xiv) Place of Business. The principal place of business and
chief executive office where it keeps its records concerning Timeshare Loans
will be 4950 Communication Avenue, Suite 900, Boca Raton, Florida 33431 (or such
other place specified by it by written notice to the Issuer and the Indenture
Trustee). It is a limited liability company formed under the laws of the State
of Delaware.

 

 

 

 

                    (xv) Securities Laws. It is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. No portion of the Timeshare Loan
Acquisition Price for each of the Timeshare Loans or the price of the Closing
Date Eligible Investments will be used by it to acquire any security in any
transaction which is subject to Section 13 or Section 14 of the Securities
Exchange Act of 1934, as amended.

 

 

 

 

                    (xvi) Bluegreen Vacation Club. With respect to the Club
Loans:

 

 

 

 

 

                       (A) The Club Trust Agreement, of which a true and correct
copy is attached hereto as Exhibit B is in full force and effect; and a
certified copy of the Club Trust Agreement has been delivered to the Indenture
Trustee together with all amendments and supplements in respect thereof;

 

 

 

 

 

                       (B) The arrangement of contractual rights and obligations
(duly established in accordance with the Club Trust Agreement under the laws of
the State of Florida) was established for the purpose of holding and preserving
certain property for the benefit of the Beneficiaries referred to in the Club
Trust Agreement. The Club Trustee has all necessary trust and other
authorizations and powers required to carry out its obligations under the Club
Trust Agreement in the State of Florida and in all other states in which it
holds Resort Interests. The Club is not a corporation or business trust under
the laws of the State of Florida. The

9

--------------------------------------------------------------------------------




 

 

 

Club is not taxable as an association, corporation or business trust under
federal law or the laws of the State of Florida;

 

 

 

                       (C) The Club Trustee is a corporation duly formed,
validly existing and in good standing under the laws of the State of Florida. As
of the Closing Date, the Club Trustee is qualified to do business as a foreign
corporation and is in good standing under the laws of the state of Tennessee. As
of each Transfer Date, the Club Trustee will be duly qualified to do business as
a foreign corporation and will be in good standing under the laws of each
jurisdiction it is required by law to be. The Club Trustee is not an affiliate
of the Servicer for purposes of Chapter 721, Florida Statutes and is in
compliance with the requirements of such Chapter 721 requiring that it be
independent of the Servicer;

 

 

 

                       (D) The Club Trustee has all necessary corporate power to
execute and deliver, and has all necessary corporate power to perform its
obligations under this Agreement, the other Transaction Documents to which it is
a party, the Club Trust Agreement and the Club Management Agreement. The Club
Trustee possesses all requisite franchises, operating rights, licenses, permits,
consents, authorizations, exemptions and orders as are necessary to discharge
its obligations under the Club Trust Agreement;

 

 

 

                       (E) The Club Trustee holds all right, title and interest
in and to all of the Timeshare Properties related to the Club Loans solely for
the benefit of the Beneficiaries referred to in, and subject in each case to the
provisions of, the Club Trust Agreement and the other documents and agreements
related thereto. Except with respect to the Mortgages (or a pledge of the Co-op
Shares in connection with Aruba Club Loans), the Club Trustee has permitted none
of such Timeshare Properties to be made subject to any lien or encumbrance
during the time it has been a part of the trust estate under the Club Trust
Agreement;

 

 

 

                       (F) There are no actions, suits, proceedings, orders or
injunctions pending against the Club or the Club Trustee, at law or in equity,
or before or by any governmental authority which, if adversely determined, could
reasonably be expected to have a material adverse effect on the Trust Estate or
the Club Trustee’s ability to perform its obligations under the Transaction
Documents;

 

 

 

                       (G) Neither the Club nor the Club Trustee has incurred
any indebtedness for borrowed money (directly, by guarantee, or otherwise);

 

 

 

                       (H) All ad valorem taxes and other taxes and assessments
against the Club and/or its trust estate have been paid when due and neither the
Depositor nor the Club Trustee knows of any basis for any additional taxes or
assessments against any such property. The Club has filed all required tax
returns and has paid all taxes shown to be due and payable on such returns,
including all taxes in respect of sales of Owner Beneficiary Rights (as defined
in the Club Trust Agreement) and Vacation Points, if any;

10

--------------------------------------------------------------------------------




 

 

 

                       (I) The Club and the Club Trustee are in compliance in
all material respects with all applicable laws, statutes, rules and governmental
regulations applicable to it and in compliance with each material instrument,
agreement or document to which it is a party or by which it is bound, including,
without limitation, the Club Trust Agreement;

 

 

 

                       (J) Except as expressly permitted in the Club Trust
Agreement, the Club has maintained the One-to-One Beneficiary to Accommodation
Ratio (as such terms are defined in the Club Trust Agreement);

 

 

 

                       (K) Bluegreen Vacation Club, Inc. is a not-for-profit
corporation duly formed, validly existing and in good standing under the laws of
the State of Florida;

 

 

 

                       (L) Upon purchase of the Club Loans and related Trust
Estate hereunder, the Issuer is an “Interest Holder Beneficiary” under the Club
Trust Agreement and each of the Club Loans constitutes “Lien Debt”, “Purchase
Money Lien Debt” and “Owner Beneficiary Obligations” under the Club Trust
Agreement; and

 

 

 

                       (M) Except as disclosed to the Indenture Trustee in
writing or noted in the Custodian’s Certification, each Mortgage associated with
a Deeded Club Loan and granted by the Club Trustee or the Obligor on the related
Deeded Club Loan, as applicable, has been duly executed, delivered and recorded
by or pursuant to the instructions of the Club Trustee under the Club Trust
Agreement and such Mortgage is valid and binding and effective to create the
lien and security interests in favor of the Indenture Trustee (upon assignment
thereof to the Indenture Trustee). Each of such Mortgages was granted in
connection with the financing of a sale of a Resort Interest.

 

 

                              The Depositor hereby represents and warrants to
the Issuer and the Indenture Trustee that it has entered into the Transfer
Agreement and the Bluegreen Purchase Agreement, that the Club Originator has
made the representations and warranties in the Transfer Agreement and the
Bluegreen Purchase Agreement as set forth therein, that such representations and
warranties run to and are for the benefit of the Depositor, the Issuer, the
Indenture Trustee and the Noteholders, and that pursuant to Section 2 hereof,
the Depositor has transferred and assigned to the Issuer all rights and remedies
under the Transfer Agreement and the Bluegreen Purchase Agreement.

 

                              The Transfer Agreement and the Bluegreen Purchase
Agreement, including the other Transaction Documents contemplated thereby, are
the only agreements pursuant to which the Depositor acquires ownership of the
Timeshare Loans. To the Knowledge of the Depositor, the representations and
warranties of the Club Originator under the Transfer Agreement and the Bluegreen
Purchase Agreement are true and correct.

11

--------------------------------------------------------------------------------




                              In consideration of Sections 5(b) and (c) hereof,
(i) the Depositor hereby makes the representations and warranties relating to
the Timeshare Loans contained in Schedule I hereto for the benefit of the Issuer
and the Indenture Trustee for the benefit of the Noteholders as of the Closing
Date (with respect to each Initial Timeshare Loan transferred on the Closing
Date) and as of each Transfer Date (with respect to each Subsequent Timeshare
Loan or Qualified Substitute Timeshare Loan transferred on such Transfer Date),
as applicable, and (ii) the Depositor hereby represents and warrants that each
Closing Date Eligible Investment is an Eligible Investment for the benefit of
the Issuer and the Indenture Trustee for the benefit of the Noteholders as of
the Closing Date.

                              It is understood and agreed that the
representations and warranties set forth in this Section 5 shall survive the
sale of each Timeshare Loan sold hereunder to the Issuer and any assignment of
such Timeshare Loan by the Issuer to the Indenture Trustee on behalf of the
Noteholders and shall continue so long as any such Timeshare Loans shall remain
outstanding or until such time as such Timeshare Loans are repurchased,
purchased or a Qualified Substitute Timeshare Loan is provided pursuant to
Section 6 hereof. The Depositor acknowledges that it has been advised that the
Issuer intends to assign all of its right, title and interest in and to each
Timeshare Loan sold hereunder and its rights and remedies under this Agreement
to the Indenture Trustee on behalf of the Noteholders. The Depositor agrees
that, upon any such assignment, the Indenture Trustee may enforce directly,
without joinder of the Issuer (but subject to any defense that the Depositor may
have under this Agreement) all rights and remedies hereunder.

                              With respect to any representations and warranties
contained in Section 5 hereof which are made to the Depositor’s Knowledge, if it
is discovered that any representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of a Timeshare Loan or the
interests of the Issuer or any subsequent assignee thereof, then notwithstanding
such lack of Knowledge of the accuracy of such representation and warranty at
the time such representation or warranty was made (without regard to any
Knowledge qualifiers), such inaccuracy shall be deemed a breach of such
representation or warranty for purposes of the repurchase or substitution
obligations described in Sections 6(a)(i) or (ii) hereof.

                              Repurchases and Substitutions.

                              Mandatory Repurchases and Substitutions for
Breaches of Representations and Warranties. Upon the receipt of notice by the
Depositor of a breach of any of the representations and warranties in Section 5
hereof (on the date on which such representation or warranty was made) which
materially and adversely affects the value of a Timeshare Loan or a Closing Date
Eligible Investment or the interests of the Issuer or any subsequent assignee of
the Issuer (including the Indenture Trustee on behalf of the Noteholders)
therein, the Depositor shall, within 60 days of receipt of such notice, cure in
all material respects the circumstance or condition which has caused such
representation or warranty to be incorrect or either (i) repurchase the Issuer’s
interest in such Defective Timeshare Loan or such Closing Date Eligible
Investment at the Repurchase Price, or (ii) in the case of a Defective Timeshare
Loan only, provide one or more Qualified Substitute Timeshare Loans and pay the
related Substitution Shortfall Amounts, if any. It is understood and agreed that
the Depositor shall have the right and will enforce such right to require the
Club Originator to repurchase or substitute a Defective Timeshare Loan or a
Closing

12

--------------------------------------------------------------------------------




Date Eligible Investment in the event of a breach of any of the representations
and warranties in Section 5 hereof which materially and adversely affects the
value of a Timeshare Loan or a Closing Date Eligible Investment or the interests
of the Issuer or any subsequent assignee of the Issuer (including the Indenture
Trustee on behalf of the Noteholders) in accordance with the provisions of the
Transfer Agreement and Bluegreen Purchase Agreement, as applicable.

                              Optional Purchases or Substitutions of Club Loans.
The Issuer hereby acknowledges that pursuant to the Transfer Agreement and the
Bluegreen Purchase Agreement, the Depositor has irrevocably granted to the Club
Originator an option to repurchase or substitute Original Club Loans it has
thereunder and as described in the following sentence. The Issuer acknowledges
that with respect to any Original Club Loans for which the related Obligor has
elected to effect and the Club Originator has agreed to effect an Upgrade, the
Club Originator will (at its option) either (i) pay the Repurchase Price for
such Original Club Loan or (ii) substitute one or more Qualified Substitute
Timeshare Loans for such Original Club Loan and pay the related Substitution
Shortfall Amounts, if any; provided, however, that the Club Originator’s option
to substitute one or more Qualified Substitute Timeshare Loans for an Original
Club Loan is limited on any date to (x) 20% of the Aggregate Closing Date
Collateral Balance less (y) the aggregate Loan Balances of all Original Club
Loans previously substituted by the Club Originator on prior Transfer Dates
pursuant to this Agreement, the Transfer Agreement or the Bluegreen Purchase
Agreement. In addition, the Issuer acknowledges that the Club Originator shall
use its best efforts to exercise its substitution option with respect to
Original Club Loans prior to exercise of its repurchase option. To the extent
that the Club Originator shall elect to substitute Qualified Substitute
Timeshare Loans for an Original Club Loan, the Club Originator shall use its
best efforts to cause each such Qualified Substitute Timeshare Loan to be, in
the following order of priority, (i) the Upgrade Club Loan related to such
Original Club Loan and (ii) an Upgrade Club Loan unrelated to such Original Club
Loan.

                              Optional Purchases or Substitutions of Defaulted
Timeshare Loans. The Issuer acknowledges that pursuant to the Transfer Agreement
and the Bluegreen Purchase Agreement, the Depositor has irrevocably granted the
Club Originator an option to repurchase or substitute Defaulted Timeshare Loans
it has thereunder and as described in the following sentence. With respect to
Defaulted Timeshare Loans on any date, the Club Originator will have the option,
but not the obligation, to either (i) purchase such Defaulted Timeshare Loan at
the Repurchase Price of such Defaulted Timeshare Loan or (ii) substitute one or
more Qualified Substitute Timeshare Loans for such Defaulted Timeshare Loan and
pay the related Substitution Shortfall Amount, if any; provided, however, that
the Club Originator’s option to purchase a Defaulted Timeshare Loan or to
substitute one or more Qualified Substitute Timeshare Loans for a Defaulted
Timeshare Loan is limited on any date to the Optional Purchase Limit and the
Optional Substitution Limit, respectively. The Club Originator may irrevocably
waive its option to purchase or substitute a Defaulted Timeshare Loan by
delivering or causing to deliver to the Indenture Trustee a Waiver Letter in the
form of Exhibit A attached hereto.

                              Payment of Repurchase Prices and Substitution
Shortfall Amounts. The Issuer hereby directs and the Depositor hereby agrees to
remit or cause to be remitted all amounts in respect of Repurchase Prices and
Substitution Shortfall Amounts payable during the related Due Period in
immediately available funds to the Indenture Trustee to be deposited in the

13

--------------------------------------------------------------------------------




Collection Account on the Business Day immediately preceding the related Payment
Date for such Due Period in accordance with the provisions of the Indenture. In
the event that more than one Timeshare Loan is replaced pursuant to Sections
6(a), (b) or (c) hereof on any Transfer Date, the Substitution Shortfall Amounts
and the Loan Balances of Qualified Substitute Timeshare Loans shall be
calculated on an aggregate basis for all substitutions made on such Transfer
Date.

                              Schedule of Timeshare Loans. The Issuer hereby
directs and the Depositor hereby agrees, on each date on which a Timeshare Loan
has been repurchased, purchased or substituted, to provide or cause to be
provided to the Issuer and the Indenture Trustee with a electronic supplement to
Schedule III hereto and the Schedule of Timeshare Loans reflecting the removal
and/or substitution of Timeshare Loans and subjecting any Qualified Substitute
Timeshare Loans to the provisions of this Agreement.

                              Qualified Substitute Timeshare Loans. Pursuant to
Section 6(g) hereof, on the related Transfer Date, the Issuer hereby directs and
the Depositor hereby agrees to deliver or to cause the delivery of the Timeshare
Loan Files relating to the Qualified Substitute Timeshare Loans to the Indenture
Trustee or to the Custodian, at the direction of the Indenture Trustee, in
accordance with the provisions of the Indenture and the Custodial Agreement. As
of such related Transfer Date, the Depositor does hereby transfer, assign, sell
and grant to the Issuer, without recourse (except as provided in Section 6 and
Section 8 hereof), any and all of the Depositor’s right, title and interest in
and to (i) each Qualified Substitute Timeshare Loan conveyed to the Issuer on
such Transfer Date, (ii) the Receivables in respect of the Qualified Substitute
Timeshare Loans due after the related Cut-Off Date, (iii) the related Timeshare
Loan Documents (excluding any rights as developer or declarant under the
Timeshare Declaration, the Timeshare Program Consumer Documents or the Timeshare
Program Governing Documents), (iv) all Related Security in respect of such
Qualified Substitute Timeshare Loans, (v) the Depositor’s rights and remedies
under the Bluegreen Purchase Agreement, the Transfer Agreement and this
Agreement, as the case may be, with respect to such Qualified Substitute
Timeshare Loan, and (vi) all income, payments, proceeds and other benefits and
rights related to any of the foregoing. Upon such sale, the ownership of each
Qualified Substitute Timeshare Loan and all collections allocable to principal
and interest thereon after the related Cut-Off Date and all other property
interests or rights conveyed pursuant to and referenced in this Section 6(f)
shall immediately vest in the Issuer, its successors and assigns. The Depositor
shall not take any action inconsistent with such ownership nor claim any
ownership interest in any Qualified Substitute Timeshare Loan for any purpose
whatsoever other than consolidated federal and state income tax reporting. The
Depositor agrees that such Qualified Substitute Timeshare Loans shall be subject
to the provisions of this Agreement and shall thereafter be deemed a “Timeshare
Loan” for the purposes of this Agreement.

                              Officer’s Certificate for Qualified Substitute
Timeshare Loans. The Depositor shall, on each related Transfer Date, certify or
cause to be certified in writing to the Issuer and the Indenture Trustee that
each new Timeshare Loan meets all the criteria of the definition of “Qualified
Substitute Timeshare Loan” and that (i) the Timeshare Loan Files for such
Qualified Substitute Timeshare Loans have been delivered to the Custodian or
shall be delivered within five Business Days, and (ii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loans have been
delivered to the Servicer.

14

--------------------------------------------------------------------------------




                              Subsequent Transfer Notices. The Depositor shall,
on each related Transfer Date, deliver a Subsequent Transfer Notice in the form
attached as Exhibit J to the Indenture, as specified by Section 4.2 of the
Indenture.

                              Release. In connection with any repurchase,
purchase or substitution of one or more Timeshare Loans contemplated by this
Section 6, upon satisfaction of the conditions contained in this Section 6, the
Issuer and the Indenture Trustee shall execute and deliver or shall cause the
execution and delivery of such releases and instruments of transfer or
assignment presented to it by the Depositor, in each case, without recourse, as
shall be necessary to vest in the Depositor or its designee the legal and
beneficial ownership of such Timeshare Loans; provided, however, that with
respect to any release of a Timeshare Loan that is substituted by a Qualified
Substitute Timeshare Loan, the Issuer and the Indenture Trustee shall not
execute and deliver or cause the execution and delivery of such releases and
instruments of transfer or assignment until the Indenture Trustee and the
Servicer receive a Custodian’s Certification for such Qualified Substitute
Timeshare Loan. The Issuer and the Indenture Trustee shall cause the Custodian
to release the related Timeshare Loan Files to the Depositor or its designee and
the Servicer to release the related Timeshare Loan Servicing Files to the
Depositor or its designee; provided, however, that with respect to any Timeshare
Loan File or Timeshare Loan Servicing File related to a Timeshare Loan that has
been substituted by a Qualified Substitute Timeshare Loan, the Issuer and the
Indenture Trustee shall not cause the Custodian and the Servicer to release the
related Timeshare Loan File and the Timeshare Loan Servicing File, respectively,
until the Indenture Trustee and the Servicer receive a Custodian’s Certification
for such Qualified Substitute Timeshare Loan.

                              Sole Remedy. It is understood and agreed that the
obligations of the Depositor contained in Section 6(a) hereof to cure a breach,
or to repurchase or substitute Defective Timeshare Loans or to repurchase
Closing Date Eligible Investments and the obligation of the Depositor to
indemnify pursuant to Section 8 hereof, shall constitute the sole remedies
available to the Issuer or its subsequent assignees for the breaches of any
representation or warranty contained in Section 5 hereof and such remedies are
not intended to and do not constitute “credit recourse” to the Depositor.

                              Additional Covenants of the Depositor. The
Depositor hereby covenants and agrees with the Issuer as follows:

                              It shall comply with all laws, rules, regulations
and orders applicable to it and its business and properties except where the
failure to comply will not have a material adverse effect on its business or its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of the Timeshare Loans or the
Closing Date Eligible Investments.

                              It shall preserve and maintain its existence
(corporate or otherwise), rights, franchises and privileges in the jurisdiction
of its organization and except where the failure to so preserve and maintain
will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a

15

--------------------------------------------------------------------------------




party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans or the Closing Date Eligible
Investments.

                              On the Closing Date and each Transfer Date, as
applicable, it shall indicate in its and its Affiliates’ computer files and
other records that each Timeshare Loan and each Closing Date Eligible Investment
has been sold to the Issuer.

                              It shall respond to any inquiries with respect to
ownership of a Timeshare Loan or Closing Date Eligible Investment by stating
that such Timeshare Loan or Closing Date Eligible Investment has been sold to
the Issuer and that the Issuer is the owner of such Timeshare Loan or Closing
Date Eligible Investment.

                              On or prior to the Closing Date, it shall file or
cause to be filed, at its own expense, financing statements in favor of the
Issuer, and, if applicable, the Indenture Trustee on behalf of the Noteholders,
with respect to the Timeshare Loans and the Closing Date Eligible Investments,
in the form and manner reasonably requested by the Issuer or its assigns. The
Depositor shall deliver file-stamped copies of such financing statements to the
Issuer and the Indenture Trustee on behalf of the Noteholders.

                              It agrees from time to time, at its expense, to
promptly execute and deliver all further instruments and documents, and to take
all further actions, that may be necessary, or that the Issuer or the Indenture
Trustee may reasonably request, to perfect, protect or more fully evidence the
sale of the Timeshare Loans and the Closing Date Eligible Investments to the
Issuer, or to enable the Issuer or the Indenture Trustee to exercise and enforce
its rights and remedies hereunder or under any Timeshare Loan or Closing Date
Eligible Investment including, but not limited to, powers of attorney, UCC
financing statements and assignments of mortgage. It hereby appoints the Issuer
and the Indenture Trustee as attorneys-in-fact, which appointment is coupled
with an interest and is therefore irrevocable, to act on behalf and in the name
of the Depositor under this Section 7(f).

                              Any change in the legal name of the Depositor and
any use by it of any tradename, fictitious name, assumed name or “doing business
as” name occurring after the Closing Date shall be promptly (but no later than
ten Business Days) disclosed to the Issuer and the Indenture Trustee in writing.

                              Upon the discovery or receipt of notice by a
Responsible Officer of the Depositor of a breach of any of its representations
or warranties and covenants contained herein, the Depositor shall promptly
disclose to the Issuer and the Indenture Trustee, in reasonable detail, the
nature of such breach.

                              Except to the extent of any payments received with
respect to a Credit Card Timeshare Loan, in the event that the Depositor shall
receive any payments in respect of a Timeshare Loan after the Closing Date or
Transfer Date, as applicable, the Depositor shall, within two Business Days of
receipt, transfer or cause to be transferred, such payments to the Lockbox
Account. Payments received by the Depositor with respect to Credit Card
Timeshare Loans,

16

--------------------------------------------------------------------------------




without regard to any discount fees, shall be transferred to the Lockbox Account
within five Business Days.

                              In the event that the Depositor or the Issuer or
any assignee of the Issuer receives actual notice of any transfer taxes arising
out of the transfer, assignment and conveyance of a Timeshare Loan to the
Issuer, on written demand by the Issuer, or upon the Depositor otherwise being
given notice thereof, the Depositor shall pay, and otherwise indemnify and hold
the Issuer, or any subsequent assignee harmless, on an after-tax basis, from and
against any and all such transfer taxes.

                              The Depositor will keep its principal place of
business and chief executive office and the office where it keeps its records
concerning the Timeshare Loans at the address of the Depositor listed herein and
shall notify the parties hereto of any change to the same at least 30 days prior
thereto.

                              The Depositor authorizes the Issuer and the
Indenture Trustee to file continuation statements, and amendments thereto,
relating to the Timeshare Loans and the Closing Date Eligible Investments and
all payments made with regard to the related Timeshare Loans and Closing Date
Eligible Investments without the signature of the Depositor where permitted by
law. A photocopy or other reproduction of this Agreement shall be sufficient as
a financing statement where permitted by law. The Issuer confirms that it is not
its present intention to file a photocopy or other reproduction of this
Agreement as a financing statement, but reserves the right to do so if, in its
good faith determination, there is at such time no reasonable alternative
remaining to it.

                              Indemnification.

                              The Depositor agrees to indemnify the Issuer, the
Indenture Trustee, the Noteholders and the Initial Purchaser (collectively, the
“Indemnified Parties”)against any and all claims, losses, liabilities,
(including reasonable legal fees and related costs) that the Issuer, the
Indenture Trustee, the Noteholders or the Initial Purchaser may sustain directly
related to any breach of the representations and warranties of the Depositor
under Section 5 hereof (the “Indemnified Amounts”) excluding, however (i)
Indemnified Amounts to the extent resulting from the gross negligence or willful
misconduct on the part of such Indemnified Party; (ii) any recourse for any
uncollectible Timeshare Loan not related to a breach of representation or
warranty; (iii) recourse to the Depositor for a Defective Timeshare Loan so long
as the same is cured, substituted or repurchased pursuant to Section 6 hereof,
(iv) income, franchise or similar taxes by such Indemnified Party arising out of
or as a result of this Agreement or the transfer of the Timeshare Loans and the
Closing Date Eligible Investments; (v) Indemnified Amounts attributable to any
violation by an Indemnified Party of any Requirement of Law related to an
Indemnified Party; or (vi) the operation or administration of the Indemnified
Party generally and not related to the enforcement of this Agreement. The
Depositor shall (A) promptly notify the Issuer and the Indenture Trustee if a
claim is made by a third party with respect to this Agreement or the Timeshare
Loans, and relating to (i) the failure by the Depositor to perform its duties in
accordance with the terms of this Agreement or (ii) a breach of the Depositor’s
representations, covenants and warranties contained in this Agreement, (B)
assume (with the consent of the Issuer,

17

--------------------------------------------------------------------------------




the Indenture Trustee, the Noteholders or the Initial Purchaser, as applicable,
which consent shall not be unreasonably withheld) the defense of any such claim
and (C) pay all expenses in connection therewith, including reasonable legal
counsel fees and promptly pay, discharge and satisfy any judgment, order or
decree which may be entered against it or the Issuer, the Indenture Trustee, the
Noteholders or the Initial Purchaser in respect of such claim. If the Depositor
shall have made any indemnity payment pursuant to this Section 8 and the
recipient thereafter collects from another Person any amount relating to the
matters covered by the foregoing indemnity, the recipient shall promptly repay
such amount to the Depositor.

                              The obligations of the Depositor under this
Section 8 to indemnify the Issuer, the Indenture Trustee, the Noteholders and
the Initial Purchaser shall survive the termination of this Agreement and
continue until the Notes are paid in full or otherwise released or discharged.

                              No Proceedings. The Depositor hereby agrees that
it will not, directly or indirectly, institute, or cause to be instituted, or
join any Person in instituting, against the Issuer or any Association, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any federal or state bankruptcy or similar law so
long as there shall not have elapsed one year plus one day since the latest
maturing Notes issued by the Issuer.

                              Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing and
mailed or telecommunicated, or delivered as to each party hereto, at its address
set forth below or at such other address as shall be designated by such party in
a written notice to the other parties hereto. All such notices and
communications shall not be effective until received by the party to whom such
notice or communication is addressed.

 

 

 

Depositor

 

 

 

BRFC 2008-A LLC

 

4950 Communication Avenue, Suite 900

 

Boca Raton, Florida 33431

 

Attention: Allan J. Herz, President & Assistant Treasurer

 

Fax: (561) 443-8743

 

 

 

Issuer

 

 

 

BXG Receivables Note Trust 2008-A

 

c/o Wilmington Trust Company

 

Rodney Square North

 

1100 North Market Street

 

Wilmington, Delaware 19890-0001

 

Attention: Corporate Trust Administration

 

Fax: (302) 636-4140

18

--------------------------------------------------------------------------------




                              No Waiver; Remedies. No failure on the part of the
Depositor, the Issuer or any assignee thereof to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any other remedies provided by law.

                              Binding Effect; Assignability. This Agreement
shall be binding upon and inure to the benefit of the Depositor, the Issuer and
their respective successors and assigns. Any assignee of the Issuer shall be an
express third party beneficiary of this Agreement, entitled to directly enforce
this Agreement. The Depositor may not assign any of its rights and obligations
hereunder or any interest herein without the prior written consent of the Issuer
and any assignee thereof. The Issuer may, and intends to, assign all of its
rights hereunder to the Indenture Trustee on behalf of the Noteholders and the
Depositor consents to any such assignment. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until its termination;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made by the Depositor pursuant to Section 5
hereof and the repurchase or substitution and indemnification obligations shall
be continuing and shall survive any termination of this Agreement but such
rights and remedies may be enforced only by the Issuer and the Indenture
Trustee.

                              Amendments; Consents and Waivers. No modification,
amendment or waiver of, or with respect to, any provision of this Agreement, and
all other agreements, instruments and documents delivered thereto, nor consent
to any departure by the Depositor from any of the terms or conditions thereof
shall be effective unless it shall be in writing and signed by each of the
parties hereto, the written consent of the Indenture Trustee on behalf of the
Noteholders is given and confirmation from the Rating Agency that such action
will not result in a downgrade, withdrawal or qualification of any rating
assigned to a Class of Notes is received. The Issuer shall provide the Indenture
Trustee and the Rating Agency with such proposed modifications, amendments or
waivers. Any waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No consent to or demand by the Depositor in
any case shall, in itself, entitle it to any other consent or further notice or
demand in similar or other circumstances. The Depositor acknowledges that in
connection with the intended assignment by the Issuer of all of its right, title
and interest in and to each Timeshare Loan and Closing Date Eligible Investment
to the Indenture Trustee on behalf of the Noteholders, the Issuer intends to
issue the Notes, the proceeds of which will be used by the Issuer to purchase
the Timeshare Loans and Closing Date Eligible Investments hereunder.
Notwithstanding anything to the contrary in this Section 13, no amendment shall
cause the Issuer to fail to be treated as a “qualified special purpose entity”
as defined in Statement of Financial Accounting Standards No. 140 (or any
successor Statement of Financial Accounting Standard).

                              Severability. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation, shall not in any
way be affected or impaired thereby in any other jurisdiction. Without limiting
the generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire the Timeshare Loans or
the Closing Date Eligible Investments, the

19

--------------------------------------------------------------------------------




transactions evidenced hereby shall constitute a loan and not a purchase and
sale, notwithstanding the otherwise applicable intent of the parties hereto, and
the Depositor shall be deemed to have granted to the Issuer as of the date
hereof, a first priority perfected security interest in all of the Depositor’s
right, title and interest in, to and under such Timeshare Loans and the Closing
Date Eligible Investments and the related property as described in Section 2
hereof.

                              GOVERNING LAW; CONSENT TO JURISDICTION.

 

 

 

                    (A)          THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

 

 

 

                    (B)          THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO
THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK
CITY AND EACH PARTY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO
ITS ADDRESS SET FORTH IN SECTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED
TO BE COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S.
MAILS, POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE
RIGHT OF THE PARTIES TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION
OR PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

                              WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT RELATED HERETO AND FOR ANY COUNTERCLAIM THEREIN.

                              Heading. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

                              Execution in Counterparts. This Agreement may be
executed by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and both of which when taken together
shall constitute one and the same agreement.

20

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties have caused this Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

 

 

BRFC 2008-A LLC

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Allan J. Herz

 

 

Title: President and Assistant Treasurer

 

 

 

 

BXG RECEIVABLES NOTE TRUST 2008-A

 

By:

Wilmington Trust Company,
as Owner Trustee

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

Agreed and acknowledged as to
the last paragraph of Section 3
herein only:

BLUEGREEN VACATION CLUB TRUST

By: Vacation Trust, Inc., Individually and as Club Trustee

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

[Signature Page to the Sale Agreement]

21

--------------------------------------------------------------------------------




Schedule I

          Representations and Warranties of the Depositor Regarding the
Timeshare Loans

With respect to each Timeshare Loan, as of the Closing Date or the related
Transfer Date, as applicable:

 

 

 

 

(a)

other than certain 50/50 Loans, payments due under the Timeshare Loan are
fully-amortizing and payable in level monthly installments;

 

 

 

 

(b)

the payment obligations under the Timeshare Loan bear a fixed rate of interest;

 

 

 

 

(c)

the Obligor thereunder has made a down payment by cash, check or credit card of
at least 10% of the actual purchase price (including closing costs) of the
Timeshare Property (which cash down payment may, (i) in the case of Upgrade Club
Loans, be represented in whole or in part by the down payment made and principal
payments paid in respect of the related Original Club Loan and (ii) in the case
of a Sampler Converted Loan, be represented in whole or in part by the principal
payments and down payment made on the related Sampler Loan since its date of
origination) and no part of such payment has been made or loaned to the Obligor
by Bluegreen, the Seller or an Affiliate thereof;

 

 

 

 

(d)

as of the related Cut-Off Date, no principal or interest due with respect to the
Timeshare Loan is more than 60 days delinquent;

 

 

 

 

(e)

the Obligor is not an Affiliate of Bluegreen or any Subsidiary; provided, that
solely for the purposes of this representation, a relative of an employee and
employees of Bluegreen or any Subsidiary (or any of its Affiliates) shall not be
deemed to be an “Affiliate”;

 

 

 

 

(f)

immediately prior to the conveyance of the Timeshare Loan to the Issuer, the
Depositor will own full legal and equitable title to such Timeshare Loan, and
the Timeshare Loan (and the related Timeshare Property) is free and clear of
adverse claims, liens and encumbrances and is not subject to claims of
rescission, invalidity, unenforceability, illegality, defense, offset,
abatement, diminution, recoupment, counterclaim or participation or ownership
interest in favor of any other Person;

 

 

 

 

(g)

the Timeshare Loan (other than an Aruba Club Loan) is secured directly by a
first priority Mortgage on the related purchased Timeshare Property;

 

 

 

 

(h)

with respect to each Deeded Club Loan, the Timeshare Property mortgaged by or at
the direction of the related Obligor constitutes a fractional fee simple
timeshare interest in real property at the related Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit that entitles
the holder of the interest to the use of a specific property for a specified
number of days each year or every other year, subject to the rules of the
Bluegreen Vacation Club; the related Mortgage has been delivered for filing and
recordation with all appropriate

I-1

--------------------------------------------------------------------------------




 

 

 

 

 

governmental authorities in all jurisdictions in which such Mortgage is required
to be filed and recorded to create a valid, binding and enforceable first Lien
on the related Timeshare Property and such Mortgage creates a valid, binding and
enforceable first Lien on the related Timeshare Property, subject only to
Permitted Liens; and the Depositor is in compliance with any Permitted Lien
respecting the right to the use of such Timeshare Property; the Assignment of
Mortgage and each related endorsement of the related Mortgage Note constitutes a
duly executed, legal, valid, binding and enforceable assignment or endorsement,
as the case may be, of such related Mortgage and related Mortgage Note, and all
monies due or to become due thereunder, and all proceeds thereof;

 

 

 

 

(i)

with respect to the Obligor and a particular Timeshare Property purchased by
such Obligor, there is only one original Mortgage and Mortgage Note, in the case
of a Deeded Club Loan, and, only one Owner Beneficiary Agreement, in the case of
an Aruba Club Loan; all parties to the related Mortgage and the related Mortgage
Note (and, in the case of an Aruba Club Loan, Owner Beneficiary Agreement) had
legal capacity to enter into such Timeshare Loan Documents and to execute and
deliver such related Timeshare Loan Documents, and such related Timeshare Loan
Documents have been duly and properly executed by such parties; any amendments
to such related Timeshare Loan Documents required as a result of any mergers
involving the Depositor or its predecessors, to maintain the rights of the
Depositor or its predecessors thereunder as a mortgagee (or the Depositor, in
the case of an Aruba Club Loan) have been completed;

 

 

 

 

(j)

at the time the related Originator originated such Timeshare Loan to the related
Obligor, such Originator had full power and authority to originate such
Timeshare Loan and the Obligor or the Club Trustee had good and indefeasible fee
title or good and marketable fee simple title, or, in the case of an Aruba Club
Loan, a cooperative interest, as applicable, to the Timeshare Property related
to such Timeshare Loan, free and clear of all Liens, except for Permitted Liens;

 

 

 

 

(k)

the related Mortgage (or, in the case of an Aruba Club Loan, the related Owner
Beneficiary Agreement) contains customary and enforceable provisions so as to
render the rights and remedies of the holder thereof adequate for the
realization against the related Timeshare Property of the benefits of the
security interests or lender’s contractual rights intended to be provided
thereby, including (a) if the Mortgage is a deed of trust, by trustee’s sale,
including power of sale, (b) otherwise by judicial foreclosure or power of sale
and/or (c) termination of the contract, retention of Obligor deposits and
payments towards the related Timeshare Loan by the Originator or the lender, as
the case may be, and expulsion from the Club; in the case of the Deeded Club
Loans, there is no exemption available to the related Obligor which would
interfere with the mortgagee’s right to sell at a trustee’s sale or power of
sale or right to foreclose such related Mortgage, as applicable;

I-2

--------------------------------------------------------------------------------




 

 

 

 

(l)

the related Mortgage Note is not and has not been secured by any collateral
except the Lien of the related Mortgage;

 

 

 

 

(m)

if a Mortgage secures a Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring the Depositor or its predecessor and its
successors and assigns, as to the first priority mortgage Lien of the related
Mortgage in an amount equal to the original outstanding Loan Balance of such
Timeshare Loan, and otherwise in form and substance acceptable to the Indenture
Trustee; the Club Originator and its assignees is a named insured of such
mortgagee’s title insurance policy; such mortgagee’s title insurance policy is
in full force and effect; no claims have been made under such mortgagee’s title
insurance policy and no prior holder of such Timeshare Loan has done or omitted
to do anything which would impair the coverage of such mortgagee’s title
insurance policy; no premiums for such mortgagee’s title insurance policy,
endorsements and all special endorsements are past due;

 

 

 

 

(n)

the Depositor has not taken (or omitted to take), and has no notice that the
related Obligor has taken (or omitted to take), any action that would impair or
invalidate the coverage provided by any hazard, title or other insurance policy
on the related Timeshare Property;

 

 

 

 

(o)

all applicable intangible taxes and documentary stamp taxes were paid as to the
related Timeshare Loan;

 

 

 

 

(p)

the proceeds of the Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under the
Originator’s commitment or the documents and instruments evidencing or securing
the Timeshare Loan and no such advances or loans have been made since the
origination of the Timeshare Loan;

 

 

 

 

(q)

the terms of each Timeshare Loan Document have not been impaired, waived,
altered or modified in any respect, except (x) by written instruments which are
part of the related Timeshare Loan Documents or (y) in accordance with the
Credit Policy, the Collection Policy or the Servicing Standard (provided that no
Timeshare Loan has been impaired, waived, altered, or modified in any respect
more than once). No other instrument has been executed or agreed to which would
effect any such impairment, waiver, alteration or modification; the Obligor has
not been released from liability on or with respect to the Timeshare Loan, in
whole or in part; if required by law or prudent originators of similar loans in
the jurisdiction

I-3

--------------------------------------------------------------------------------




 

 

 

 

 

where the related Timeshare Property is located, all waivers, alterations and
modifications have been filed and/or recorded in all places necessary to
perfect, maintain and continue a valid first priority Lien of the related
Mortgage, subject only to Permitted Liens;

 

 

 

 

(r)

other than if it is an Aruba Club Loan, the Timeshare Loan is principally and
directly secured by an interest in real property;

 

 

 

 

(s)

the Timeshare Loan was originated by one of the Depositor’s Affiliates in the
normal course of its business; the Timeshare Loan originated by the Depositor’s
Affiliates was underwritten in accordance with the Depositor’s Affiliates’
underwriting guidelines and the Credit Policy; to the Depositor’s Knowledge the
origination, servicing and collection practices used by the Depositor’s
Affiliates with respect to the Timeshare Loan have been in all respects, legal,
proper, prudent and customary;

 

 

 

 

(t)

the related Timeshare Loan is assignable to and by the obligee and its
successors and assigns and the related Timeshare Property is assignable upon
liquidation of the related Timeshare Loan, without the consent of any other
Person (including any Association, condominium association, homeowners’ or
timeshare association);

 

 

 

 

(u)

the related Mortgage is and will be prior to any Lien on, or other interests
relating to, the related Timeshare Property;

 

 

 

 

(v)

to the Depositor’s Knowledge, there are no delinquent or unpaid taxes, ground
rents (if any), water charges, sewer rents or assessments outstanding with
respect to any of the Timeshare Properties, nor any other outstanding Liens or
charges affecting the Timeshare Properties that would result in the imposition
of a Lien on the Timeshare Property affecting the Lien of the related Mortgage
or otherwise materially affecting the interests of the Indenture Trustee on
behalf of the Noteholders in the related Timeshare Loan;

 

 

 

 

(w)

other than with respect to delinquent payments of principal or interest 60 or
fewer days past due as of the Cut-Off Date, there is no default, breach,
violation or event of acceleration existing under the Mortgage, the related
Mortgage Note or any other document or instrument evidencing, guaranteeing,
insuring or otherwise securing the related Timeshare Loan, and no event which,
with the lapse of time or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration thereunder; and the Depositor has not waived any such material
default, breach, violation or event of acceleration under the Owner Beneficiary
Agreement, Mortgage, the Mortgage Note or any such other document or instrument,
as applicable;

 

 

 

 

(x)

neither the Obligor nor any other Person has the right, by statute, contract or
otherwise, to seek the partition of the Timeshare Property;

I-4

--------------------------------------------------------------------------------




 

 

 

 

(y)

the Timeshare Loan has not been satisfied, canceled, rescinded or subordinated,
in whole or in part; no portion of the Timeshare Property has been released from
the Lien of the related Mortgage, in whole or in part; no instrument has been
executed that would effect any such satisfaction, cancellation, rescission,
subordination or release; the terms of the related Mortgage do not provide for a
release of any portion of the Timeshare Property from the Lien of the related
Mortgage except upon the payment of the Timeshare Loan in full;

 

 

 

 

(z)

the Depositor and any of its Affiliates and, to the Depositor’s Knowledge, each
other party which has had an interest in the Timeshare Loan is (or, during the
period in which such party held and disposed of such interest, was) in
compliance with any and all applicable filing, licensing and “doing business”
requirements of the laws of the state wherein the Timeshare Property is located
to the extent necessary to permit the Depositor to maintain or defend actions or
proceedings with respect to the Timeshare Loan in all appropriate forums in such
state without any further act on the part of any such party;

 

 

 

 

(aa)

there is no current obligation on the part of any other person (including any
buy down arrangement) to make payments on behalf of the Obligor in respect of
the Timeshare Loan;

 

 

 

 

(bb)

the related Associations were duly organized and are validly existing; a manager
(the “Manager”) manages such Resort and performs services for the Associations,
pursuant to an agreement between the Manager and the respective Associations,
such contract being in full force and effect; to the Depositor’s Knowledge the
Manager and the Associations have performed in all material respects all
obliga­tions under such agreement and are not in default under such agreement;

 

 

 

 

(cc)

in the case of the Bluegreen Owned Resorts (other than La Cabana Resort and Casa
del Mar Resort) and to the Depositor’s Knowledge with respect to the
Non-Bluegreen Owned Resorts, La Cabana Resort and Casa del Mar Resort, (i) the
related Resort is insured in the event of fire, earthquake, or other casualty
for the full replacement value thereof, and in the event that the Timeshare
Property should suffer any loss covered by casualty or other insurance, upon
receipt of any insurance proceeds, the Associations at the Resorts are required,
during the time such Resort is covered by such insurance, under the applicable
governing instruments either to repair or rebuild the portions of the Resort in
which the Timeshare Property is located or to pay such proceeds to the holders
of any related Mortgage secured by a Timeshare Property located at such Resort;
(ii) the related Resort, if located in a designated flood plain, maintains flood
insurance in an amount not less than the maximum level available (without regard
to reasonable deductibles) under the National Flood Insurance Act of 1968, as
amended or any applicable laws; (iii) the related Resort has business
interruption insurance and general liability insurance in such amounts generally
acceptable in the industry; and (iv) the related Resort’s insurance policies are
in full force and effect with a generally acceptable insurance carrier;

I-5

--------------------------------------------------------------------------------




 

 

 

 

(dd)

the obligee of each related Mortgage, and its successors and assigns, has the
right to receive and direct the application of insurance and condemnation
proceeds received in respect of the related Timeshare Property, except where the
related condominium declarations, timeshare declarations, the Club Trust
Agreement or applicable state law provide that insurance and condemnation
proceeds be applied to restoration or replacement of the improvements or
acquisition of similar improvements, as the case may be;

 

 

 

 

(ee)

each rescission period applicable to the related Timeshare Loan has expired;

 

 

 

 

(ff)

no selection procedures were intentionally utilized by the Depositor in
selecting the Timeshare Loan which the Depositor knew were materially adverse to
the Indenture Trustee or the Noteholders;

 

 

 

 

(gg)

except as set forth on Schedule II hereto, the Units related to the Timeshare
Loan in the related Resort have been completed in all material respects as
required by applicable state and local laws, free of all defects that could give
rise to any claims by the related Obligors under home warranties or applicable
laws or regulations, whether or not such claims would create valid offset rights
under the law of the State in which the Resort is located; to the extent
required by applicable law, valid certificates of occupancy for such Units have
been issued and are currently outstanding; the Depositor or any of its
Affiliates have complied in all material respects with all obligations and
duties incumbent upon the developers under the related timeshare declaration
(each a “Declaration”), as applicable, or similar applicable documents for the
related Resort; no practice, procedure or policy employed by the related
Association in the conduct of its business violates any law, regulation,
judgment or agreement, including, without limitation, those relating to zoning,
building, use and occupancy, fire, health, sanitation, air pollution,
ecological, environmental and toxic wastes, applicable to such Association
which, if enforced, would reasonably be expected to (a) have a material adverse
impact on such Association or the ability of such Association to do business,
(b) have a material adverse impact on the financial condition of such
Association, or (c) constitute grounds for the revocation of any license,
charter, permit or registration which is material to the conduct of the business
of such Association; the related Resort and the present use thereof does not
violate any applicable environmental, zoning or building laws, ordinances, rules
or regulations of any governmental authority, or any covenants or restrictions
of record, so as to materially adversely affect the value or use of such Resort
or the performance by the related Association of its obligations pursuant to and
as contemplated by the terms and provisions of the related Declaration; there is
no condition presently existing, and to the Depositor’s Knowledge, no event has
occurred or failed to occur prior to the date hereof, concerning the related
Resort relating to any hazardous or toxic materials or condition, asbestos or
other environmental or similar matters which would reasonably be expected to
materially and adversely affect the present use of such Resort or the financial
condition or business operations of the related Association, or the value of the
Notes;

I-6

--------------------------------------------------------------------------------




 

 

 

 

(hh)

except if such Timeshare Loan is listed on Schedule II hereto, the original Loan
Balance of such Timeshare Loan does not exceed $35,000;

 

 

 

 

(ii)

payments with respect to the Timeshare Loan are to be in legal tender of the
United States;

 

 

 

 

(jj)

all monthly payments (as applicable) made on the Timeshare Loan have been made
by the Obligor and not by the Depositor or any Affiliate of the Depositor on the
Obligor’s behalf;

 

 

 

 

(kk)

the Timeshare Loan relates to a Resort;

 

 

 

 

(ll)

the Timeshare Loan constitutes either “chattel paper”, a “general intangible” or
an “instrument” as defined in the UCC as in effect in all applicable
jurisdictions;

 

 

 

 

(mm)

the sale, transfer and assignment of the Timeshare Loan and the Related Security
does not contravene or conflict with any law, rule or regulation or any
contractual or other restriction, limitation or encumbrance, and the sale,
transfer and assignment of the Timeshare Loan and Related Security does not
require the consent of the Obligor;

 

 

 

 

(nn)

each of the Timeshare Loan, the Related Security, related Assignment of
Mortgage, related Mortgage, related Mortgage Note, related Owner Beneficiary
Agreement (each as applicable) and each other related Timeshare Loan Document
are in full force and effect, constitute the legal, valid and binding obligation
of the Obligor thereof enforceable against such Obligor in accordance with its
terms subject to the effect of bankruptcy, fraudulent conveyance or transfer,
insolvency, reorganization, assignment, liquidation, conservatorship or
moratorium, and is not subject to any dispute, offset, counterclaim or defense
whatsoever;

 

 

 

 

(oo)

the Timeshare Loan relates to a Completed Unit; the Timeshare Loan and the
Related Security do not, and the origination of each Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party thereto has been or is in violation of any such law, rule or
regulation in any material respect if such violation would impair the
collectibility of such Timeshare Loan and the Related Security; no Timeshare
Loan was originated in, or is subject to the laws of, any jurisdiction under
which the sale, transfer, conveyance or assignment of such Timeshare Loan would
be unlawful, void or voidable;

 

 

 

 

(pp)

to the Depositor’s Knowledge, (i) no bankruptcy is currently existing with
respect to the Obligor, (ii) the Obligor is not insolvent and (iii) the Obligor
is not an Affiliate of the Depositor;

I-7

--------------------------------------------------------------------------------




 

 

 

 

(qq)

except if such Timeshare Loan is listed on Schedule II hereto, the Timeshare
Loan shall not have a Timeshare Loan Rate less than 6% per annum;

 

 

 

 

(rr)

except in the case of certain 50/50 Loans or an Upgrade Club Loan, the Obligor
has made at least one required payment with respect to the Timeshare Loan (not
including any down payment);

 

 

 

 

(ss)

if a Resort (other than La Cabana Resort) is subject to a construction loan, the
construction lender shall have signed and delivered a non-disturbance agreement
(which may be contained in such lender’s mortgage) pursuant to which such
construction lender agrees not to foreclose on any Timeshare Properties relating
to a Timeshare Loan or by the terms of the construction loan, such Timeshare
Property has been released from the lien created thereby which have been sold
pursuant to this Agreement;

 

 

 

 

(tt)

except as set forth on Schedule II hereto, the Timeshare Properties and the
related Resorts are free of material damage and waste and are in good repair,
ordinary wear and tear excepted, and fully operational; there is no proceeding
pending or threatened for the total or partial condemnation of or affecting any
Timeshare Property or taking of the Timeshare Property by eminent domain; the
Timeshare Properties and the Resorts in which the Timeshare Properties are
located are lawfully used and occupied under applicable law by the owner
thereof;

 

 

 

 

(uu)

except as set forth on Schedule II hereto, the portions of the Resorts in which
the Timeshare Properties are located which represent the common facilities are
free of material damage and waste and are in good repair and condition, ordinary
wear and tear excepted;

 

 

 

 

(vv)

no foreclosure or similar proceedings have been instituted and are continuing
with respect to any Timeshare Loan or the related Timeshare Property;

 

 

 

 

(ww)

with respect to the Aruba Club Loans only, Bluegreen shall own, directly or
indirectly, 100% of the economic and voting interests of the Aruba Originator;

 

 

 

 

(xx)

the Timeshare Loan does not have an original term to maturity in excess of 120
months;

 

 

 

 

(yy)

to the Depositor’s Knowledge, the capital reserves and maintenance fee levels of
the Associations related to the Resorts are adequate in light of the operating
requirements of such Associations;

 

 

 

 

(zz)

except as required by law, the Timeshare Loan may not be assumed without the
consent of the obligee;

 

 

 

 

(aaa)

for each Club Loan, the Obligor under the Timeshare Loan does not have its
rights under the Club Trust Agreement suspended;

I-8

--------------------------------------------------------------------------------




 

 

 

 

(bbb)

the payments under the Timeshare Loan are not subject to withholding taxes
imposed by any foreign governments;

 

 

 

 

(ccc)

each entry with respect to the Timeshare Loan as set forth on Schedule II and
Schedule III hereof is true and correct. Each entry with respect to a Qualified
Substitute Timeshare Loan as set forth on Schedule II and Schedule III hereof,
as revised, is true and correct;

 

 

 

 

(ddd)

if the Timeshare Loan is an Initial Timeshare Loan and relates to a Timeshare
Property located in Aruba, a notice has been mailed or will be mailed within 30
days of the Closing Date to the related Obligor indicating that such Timeshare
Loan has ultimately been transferred to the Issuer and pledged to the Indenture
Trustee for the benefit of the Noteholders;

 

 

 

 

(eee)

if the Timeshare Loan is a Subsequent Timeshare Loan and relates to a Timeshare
Property located in Aruba, a notice will be mailed within 30 days of the related
Transfer Date to the related Obligor indicating that such Timeshare Loan has
ultimately been transferred to the Issuer and pledged to the Indenture Trustee
for the benefit of the Noteholders;

 

 

 

 

(fff)

no broker is, or will be, entitled to any commission or compensation in
connection with the transfer of the Timeshare Loans hereunder;

 

 

 

 

(ggg)

if the related Obligor is paying its scheduled payments by pre-authorized debit
or charge, such Obligor has executed an ACH Form substantially in the form
attached hereto as Exhibit C;

 

 

 

 

(hhh)

if such Timeshare Loan is a 50/50 Loan, the related Obligor has made a
downpayment of at least 50%, the balance of the 50/50 Loan is due no later than
the one year anniversary of the origination date of such 50/50 Loan and the
coupon rate is at least 8.25% per annum;

 

 

 

 

(iii)

the Timeshare Loan, if a Subsequent Timeshare Loan, when aggregated with all
Timeshare Loans sold to the Issuer pursuant to this Agreement, satisfies the
criteria for Subsequent Timeshare Loans specified in Section 4.3 of the
Indenture;

 

 

 

 

(jjj)

if such Timeshare Loan relates to a Timeshare Property located in the State of
Michigan and was originated prior to Bluegreen obtaining a license under the
Michigan Mortgage Brokers, Lenders and Servicers Licensing Act, Bluegreen shall
have confirmed that the interest rate on such Timeshare Loan is enforceable in
the manner specified as effective in an opinion by Michigan local counsel;

 

 

 

 

(kkk)

all Aruba Club Loans were originated on or after January 26, 2004; and

 

 

 

 

(lll) if such Timeshare Loan relates to a Timeshare Property at a Future Resort,
a local counsel opinion letter has been delivered that is addressed to the
Issuer, the Indenture

I-9

--------------------------------------------------------------------------------




 

 

 

Trustee and the Initial Purchaser and is satisfactory to either Baker & McKenzie
LLP or counsel acceptable to the Indenture Trustee.

I-10

--------------------------------------------------------------------------------




Schedule II

Exceptions

With respect to (gg), (tt) and (uu):

Bluegreen has initiated litigation against a general contractor alleging the
existence of construction defects at both phases of the Shore Crest Vacation
Villas™, including deficiencies in exterior insulating and finishing systems
that have resulted in water intrusion. Bluegreen estimates that the total cost
of repairs to correct the defects will range from $4 million to $6 million.
Whether the matter is settled by litigation or by negotiation, it is possible
that Bluegreen may need to participate financially in some way to correct the
construction deficiencies and will continue to incur legal and other costs as
the matter is pursued. As of December 31, 2007, Bluegreen has accrued $1.3
million in expenses related to this matter.

With respect to (hh):

See attached.

II-1

--------------------------------------------------------------------------------




Schedule III

Schedule of Initial Timeshare Loans

[Electronic Schedule of Timeshare Loans on file with the Issuer]

III-1

--------------------------------------------------------------------------------




Schedule IV

Schedule of Eligible Investments

 

 

•

First American Prime Obligations Fund (Class D)

IV-1

--------------------------------------------------------------------------------




Exhibit A

Waiver Letter

Exhibit A

--------------------------------------------------------------------------------




Exhibit B

Club Trust Agreement

Exhibit B

--------------------------------------------------------------------------------




Exhibit C

ACH Form

Exhibit C

--------------------------------------------------------------------------------